EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gretchen Parrish on January 24, 2022.
Examiner notes these amendments are to be made to the claim set filed January 12, 2022 which are entered under the AFCP.
The application has been amended as follows: 
	1. (Currently Amended) An augmented neuromuscular training system for providing real-time feedback to a participant performing exercises, the training system comprising:
a biomechanical acquisition system comprising a sensor for tracking movement of the participant and generating a biomechanical data structure based on data obtained from the sensor including position data indicative of the movement of the participant;
a motion analysis and feedback system in communication with the biomechanical acquisition system, the motion analysis and feedback system including a controller configured to receive the biomechanical data structure from the biomechanical acquisition system, the controller including an exercise processing sequence for generating a stimulus data structure in response to the biomechanical data structure, wherein the stimulus data structure includes a plurality of biomechanical variables;
a user interface in communication with the motion analysis and feedback system and including a display visible to the participant, the display presenting a goal reference and a graphical stimulus defined by a plurality of stimulus coordinate points and that is a closed geometric shape in an initial configuration; and
plurality of biomechanical variables.
4. (Currently Amended) The training system of claim 2, wherein a size and a shape of the graphical stimulus varies in response to the plurality of biomechanical variables.
7. (Currently Amended) The training system of claim 2, wherein the motion analysis and feedback system further includes an operator interface in communication with the controller, the operator interface including an input for adjusting gain for at least one of the plurality of biomechanical variables.
8. (Currently Amended) The training system of claim 1, wherein the biomechanical acquisition system includes a plurality of markers configured to be worn by the participant, and further comprises an image acquisition device comprising the sensor and configured to track relative positions of the plurality of markers, and wherein the controller is in communication with the image acquisition device for generating the biomechanical data structure.
11. (Currently Amended) A motion analysis and feedback system in communication with a biomechanical acquisition system, the motion analysis and feedback system comprising:
a controller configured to receive a biomechanical data structure including sensor data from a biomechanical acquisition system, the controller including an exercise processing sequence configured to convert the sensor data in the biomechanical data structure to a stimulus data structure, and for defining a plurality of stimulus coordinate points based on the stimulus data structure, wherein the stimulus data structure includes a plurality of biomechanical variables; and
plurality of biomechanical variables.
12. (Currently Amended) The motion analysis and feedback system of claim 11, 
wherein:
the plurality of biomechanical variables are identified as anterior cruciate ligament (ACL) risk factors; and
the graphical stimulus is defined by at least six stimulus coordinate points, and the closed geometric shape is a rectangle in the initial configuration.
14. (Currently Amended) The motion analysis and feedback system of claim 12, wherein a size and a shape of the graphical stimulus varies in response to the plurality of biomechanical variables.
17. (Currently Amended) The motion analysis and feedback system of claim 12, wherein the motion analysis and feedback system further includes an operator interface in communication with the controller, the operator interface including an operator input for adjusting gain for at least one of the plurality of biomechanical variables.
24. (Currently Amended) The training system of claim 23, wherein the biomechanical acquisition system further comprises 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the Lanfermann et al. (US 2010/0022351) reference. While Lanfermann teaches an augmented neuromuscular training system with a biomechanical acquisition system having a sensor for tracking movement of a participant and generating a biomechanical data structure including position data of the participant, a motion analysis and feedback system which includes a controller for generating a stimulus data structure, a user interface to display a goal reference and a graphical stimulus having a boundary to the user, Lanfermann fails to teach the graphical stimulus being a closed geometric shape and having the positions of the stimulus coordinate points, which define the graphical stimulus, vary relative to the goal reference and the obtained data. This distinguishes the claimed invention over the prior art and provides a system that aids ANMT biofeedback to yield a greater response by a patient by providing a more immersive and thus more effective biofeedback to improve the potential to decelerate injury rates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791